 In the Matter Of SOUTHEASTERN SHIPBUILDING CORPORATIONandLOCALUNION #897, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA (A. F. OF L.)Case No. 10-R-1365.-Decided February 8, 1945Messrs. James F. Dewey, M. A. O'Connor,-andR. E. Banks,ofSavannah, Ga., for the Company.Mr. R. C. Weigle,of Savannah, Ga., andMr. Frank Prohl,of At-lanta,Ga., for the Union.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local Union #897, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (A. F. of L.), herein called the Union, alleging that a question:affectingcommerce had arisen concerning the representation of em-ployeesofSoutheastern _ ShipbuildingCorporation,Savannah,Georgia, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeT. Lowry Whittaker, Trial Examiner. Said hearing was held atSavannah, Georgia, on January 9, 1945.The Company and the Unionappeared and participated.All.parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce;evidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board..Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a Georgia corporation located at Savannah, Georgia,where it is engaged in the construction of cargo vessels.During the60 N. L. R. B., No. 96.506 SOUTHEASTERN SHIPBUILDING CORPORATION507course of the year, approximately 75 percent of the materials used isshipped from sources outside the State of Georgia. In the year 1944,the Company produced 47 cargo vessels for the U. S. Maritime Com-mission.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11.THEORGANIZATION INVOLVEDLocal Union #897, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its material checkers in Depart-ment No. 34 until the Union has been certified by the Board in an ap-propriate unit.The Company takes the position that an election should not be held,asserting that the International Brotherhood of Boilermakers, Ship-builders and Helpers of America, affiliated with the A. F. of L., hereincalled the Boilermakers, is claiming jurisdiction over some of theemployees in question and that the A. F. of L. Office Workers' Unionhas already started to organize some of them.There is, however, noindication that either of these organizations has asserted an interestin representing the employees affected by the petition.The Boiler-makers refuted the Company's contention at the hearing.,Evidencewas introduced to show that the Union has jurisdiction over the clericalemployees in question, rather than the Office Workers' Union.2Wetherefore find that there is no basis for the Company's assertion.A statement of a Field Examiner introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The business agent of the Boilermakers appeared at the hearing and disclaimed allinterest in any of the employees sought by the Union in the instant proceeding.' In a letter from an organizer of the American Federation of Labor to the internationalrepresentative of the Union,itwas stated that the Union had jurisdiction over clericalemployees whose duties require them"to leave their desks to go into the warehouse or yardfor data of any kind."3 The Field Examiner reported that the Union submitted application for membershipcards which bore the names of 28 persons listed on the Company's pay roll of December 11,-1944,which contained the names of 55 employees in the appropriate unit. The cards weredated between October 26 and November 20, 1944. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe Union seeks to represent a unit of employees in DepartmentNo. 34, which is also known as the storehouse department, composedof dispatchers, lumber checkers, chief receiving and dispatching clerks,receiving and checking clerks, and senior clerks.The Company re-quests that the chief receiving and dispatching clerks be excluded assupervisory employees.Department No. 34 consists of two warehouses, several small build-ings where materials are stored, and a lumber yard within the Com-pany's shipyard, and six warehouses outside the yard.The employeesin the alleged appropriate unit work throughout these various build-ings and in the lumber yard receiving, checking, and dispatching ma-terials.In addition to these duties, the lumber checkers grade lumber.The other employees in this department are presently'representedby the Union for bargaining purposes.There are eight chief receiving and dispatching clerks whom theUnion would include and the Company exclude.Each chief clerkhas one or two clerks and a crew of laborers under his supervision.The chief clerks have authority to make effective recommendationshiring or discharging employees, have full disciplinary authority,keep time records for their men, and grant or deny time off. In viewof their supervisory functions, we shall exclude the chief receivingand dispatching clerks from the unit.The only other dispute concerns M. D. Stoney who is a seniordispatcher.He directs the work of a labor crew in separating, loading,and unloading material.Although he has no authority to hire em-ployees, he does possess sufficient authority to recommend the dis-charge of employees to his, immediate supervisor.His position issimilar to that of the chief receiving and dispatchng clerks.Weshall exclude M. D. Stoney as a supervisory employee.We find that all warehouse dispatchers, lumber checkers, receivingand checking clerks, and senior clerks in the warehouses, yard andlumber yard, in the Company's Department No. 34, excluding chiefreceiving and dispatching clerks and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. 173E DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be- resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the SOUTHEASTERN SHIPBUILDING CORPORATION509-pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with SoutheasternShipbuilding Corporation, Savannah, Georgia, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the-date of this Direction, under the directionand supervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior.to the date ofthe election, to determine whether or not they desire to be representedby Local Union#897,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (A. F. of L.),for the purposes of collective bargaining.